             Case 1:21-mc-00413-LGS Document 1 Filed 03/29/21 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                   SEATTLE DIVISION
 9

10   GOOGLE LLC,                                               2:21-mc-00039 RSL
                                               Misc. Case No. ______________________
11                   Movant,                   MOVANT’S MOTION TO COMPEL
                                               RESPONDENT TO COMPLY WITH
12         v.                                  SUBPOENA
13   GANZ,                                     NOTE ON MOTION CALENDAR:
                                               APRIL 16, 2021
14                   Respondent.               ORAL ARGUMENT REQUESTED
15

16

17

18

19

20

21

22

23

24

25

26

     MOVANT’S MOTION TO COMPEL RESPONDENT TO                                      COOLEY LLP
                                                                         1700 SEVENTH AVENUE
     COMPLY WITH SUBPOENA                                                            SUITE 1900
                                                                       SEATTLE, WA 98101-1355
                                                                                +1 206 452 8700
                  Case 1:21-mc-00413-LGS Document 1 Filed 03/29/21 Page 2 of 10




 1                                                      TABLE OF CONTENTS
 2                                                                                                                                      Page
 3   INTRODUCTION ......................................................................................................................... 1
 4   BACKGROUND ........................................................................................................................... 2
     LEGAL STANDARD.................................................................................................................... 4
 5
     ARGUMENT ................................................................................................................................. 4
 6   CONCLUSION .............................................................................................................................. 6
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     MOVANT’S MOTION TO COMPEL RESPONDENT TO                                                                                           COOLEY LLP
     COMPLY WITH SUBPOENA                                                  i                                                1700 SEVENTH AVENUE
                                                                                                                                        SUITE 1900
                                                                                                                          SEATTLE, WA 98101-1355
                                                                                                                                   +1 206 452 8700
                   Case 1:21-mc-00413-LGS Document 1 Filed 03/29/21 Page 3 of 10




                                                       TABLE OF AUTHORITIES
 1                                                                                                                                          Page(s)
 2
     Cases
 3
     Cen Com Inc. v. Numerez Corp.,
 4      No. 17-0560, 2018 WL 4184335 (W.D. Wash. Aug. 31, 2018) ................................................5

 5   Ganz v. SM Kids,
        No. 18-01357 (D. Del.) .................................................................................................... passim
 6
     SM Kids, LLC v. Google LLC, et. al,
 7
        No. 18-cv-2637 (S.D.N.Y.) ...................................................................................................1, 2
 8
     Teradata Corp. v. SAP SE,
 9      No. 20-mc-0074, 2021 WL 462658 (W.D. Wash. Feb. 8, 2011) ..........................................4, 5

10   Other Authorities

11   Fed. R. Civ. P.
        26(b)(1) ..................................................................................................................................4, 5
12      45(a)(1)(A)(iii) ...........................................................................................................................4
13      45(c)(1) ......................................................................................................................................4
        45(d)(2)(B) .................................................................................................................................4
14      45(e)(1)(A) .................................................................................................................................4

15

16

17

18

19

20

21

22

23

24

25

26

     MOVANT’S MOTION TO COMPEL RESPONDENT TO                                                                                                COOLEY LLP
                                                                                                                                 1700 SEVENTH AVENUE
     COMPLY WITH SUBPOENA                                                    ii                                                              SUITE 1900
                                                                                                                               SEATTLE, WA 98101-1355
                                                                                                                                        +1 206 452 8700
              Case 1:21-mc-00413-LGS Document 1 Filed 03/29/21 Page 4 of 10




 1          Pursuant to Federal Rule of Civil Procedure 45(d), Movant Google LLC (“Google”) moves

 2   to compel Respondent Ganz to produce certain documents responsive to a subpoena that Google

 3   served on Ganz in connection with SM Kids, LLC v. Google LLC, et. al, No. 18-cv-2637 (S.D.N.Y.)

 4   (LGS), which is currently pending in the Southern District of New York.

 5                                          INTRODUCTION
 6          Google seeks documents in Ganz’s possession that are relevant to the claims and defenses

 7   at issue in the lawsuit brought by SM Kids, LLC (“SM Kids”), but previously withheld from

 8   production by Ganz. In particular, Google seeks any withheld communications between SM Kids

 9   and Ganz relating to any commercial activities under the GOOGLES mark, as well as an

10   unredacted version of a discovery letter and accompanying exhibits previously produced in

11   redacted form by Ganz.

12          In response to Google’s subpoena dated February 5, 2021, Ganz collected and produced

13   documents responsive to Google’s requests; however, it withheld a subset of the collected

14   documents from production after SM Kids threatened it with sanctions. SM Kids argued that Ganz

15   may not produce any documents containing information deemed to be confidential under the

16   operative protective order in Ganz v. SM Kids, No. 18-01357 (D. Del.) (“Ganz”) or relating to

17   communications between the parties during settlement discussions regarding commercial activities

18   under the GOOGLES mark. As a result, Ganz withheld such communications, along with an

19   unredacted version of a discovery letter and accompanying exhibits.

20          A review of both the Ganz protective order and mediation order reveals that SM Kids’

21   threats are baseless. The protective order in Ganz allowed for materials to be designated

22   “Confidential” if they constituted: “(i) confidential or competitively sensitive technical, sales,

23   marketing, or financial information of the producing party, [] (ii) private or confidential personal

24   information, (iii) information that the producing party is under a legal obligation to maintain as

25   confidential, or (iv) which the producing party believed in good faith to be entitled to protection

26   under Rule 26(c)(1)(G) of the Federal Rules of Civil procedure.” (Ganz, ECF No. 21 at 2). In

     MOVANT’S MOTION TO COMPEL RESPONDENT TO                                                       COOLEY LLP
                                                                                          1700 SEVENTH AVENUE
     COMPLY WITH SUBPOENA                             1                                               SUITE 1900
                                                                                        SEATTLE, WA 98101-1355
                                                                                                 +1 206 452 8700
                 Case 1:21-mc-00413-LGS Document 1 Filed 03/29/21 Page 5 of 10




 1   addition, the Ganz protective order stated that, the “Court does not intend to preclude another court

 2   from finding that information may be relevant and subject to disclosure in another case.” (Id. at

 3   13).

 4              With respect to the communications between the parties, Google does not seek the

 5   production of any confidential settlement terms; rather, it seeks statements made by SM Kids and

 6   its counsel regarding the nature and extent of any commercial activities of SM Kids and its

 7   purported predecessors-in-interest under the GOOGLES mark, as well as about any third parties

 8   assisting with such activities. Thus, the mediation order does not shield such communications

 9   from discovery, as it specifically applies to the parties’ mediation statements and the “mediation

10   conference discussions.” (Ganz, ECF No. 25 at 6).

11              Google respectfully asks this Court to issue an order compelling Ganz to produce the

12   unredacted discovery letter, accompanying exhibits, and the relevant communications between the

13   parties.

14                                           BACKGROUND
15              On February 23, 2018, SM Kids filed a complaint in New York Supreme Court alleging

16   that Google had breached the Settlement Agreement. Google removed the matter to the United

17   States District Court for the Southern District of New York. (ECF No. 1).1 On August 24, 2018,

18   Google moved to dismiss pursuant to Rule 12(b)(1) for lack of standing. (ECF No. 80). On July

19   16, 2019, the Court granted Google’s Rule 12(b)(1) motion, finding that SM Kids lacked rights in

20   the GOOGLES mark because there had been no use of the mark in commerce since at least as early

21   as 2010. (ECF No. 76). The Court also found that SM Kids could not “show that the transfer of

22   goodwill accompanied each purported assignment of the Googles mark, particularly the

23   assignment of the mark to Plaintiff[.]” (ECF No. 76 at 5-7, 9). Thus, the Court dismissed the case

24   under Rule 12(b)(1).

25
     1
      ECF cites refer to the docket of SM Kids, LLC v. Google LLC, et. al, No. 18-cv-2637
26   (S.D.N.Y.) (LGS) (SDA).

     MOVANT’S MOTION TO COMPEL RESPONDENT TO                                                        COOLEY LLP
                                                                                           1700 SEVENTH AVENUE
     COMPLY WITH SUBPOENA                             2                                                SUITE 1900
                                                                                         SEATTLE, WA 98101-1355
                                                                                                  +1 206 452 8700
              Case 1:21-mc-00413-LGS Document 1 Filed 03/29/21 Page 6 of 10




 1          SM Kids appealed the Court’s decision to the Second Circuit, which vacated the judgment

 2   and remanded the case. The Circuit held that, insofar as SM Kids lacked rights in the GOOGLES

 3   mark, as the District Court had concluded, that was a question of SM Kids’ contractual (or

 4   prudential) standing, not subject matter jurisdiction. (ECF No. 96-1 at 8-9, 16-17). The Second

 5   Circuit did not reverse the District Court’s findings relating to SM Kids’ rights in the GOOGLES

 6   mark or the validity of the purported trademark assignments at issue. (ECF No. 96-1 at 16-17).

 7   The case has now been remanded to the District Court, which has ordered that fact discovery be

 8   concluded by March 29, 2021. (ECF No. 223).

 9          On February 5, 2021, Google personally served a Rule 45 document subpoena on Ganz.

10   The subpoena contains a request for: “All correspondence between the parties in Ganz v. SM Kids,

11   LLC, No. 18-cv-01357 (RGA) (D. Del. 2018).” (Ex. A at 9). In response, Ganz produced

12   responsive documents including a redacted version of a discovery letter, which appears to discuss,

13   at a minimum, topics such as the alleged chain of title of the GOOGLES mark or the role of various

14   third-parties with the GOOGLES business; however, it withheld from production the unredacted

15   discovery letter, accompanying exhibits, and a set of communications in which SM Kids’ makes

16   representations about its commercial activities under the GOOGLES mark.

17          As explained above, it appears that Ganz was willing and able to produce an unredacted

18   version of the discovery letter and all of the relevant communications until SM Kids intervened.

19   Obfuscating discovery, SM Kids threatened to sanction Ganz over the production of these

20   documents. (Ex. B at 3). SM Kids went so far as to question why Ganz has not “destroyed all of

21   the documents produced in the [Ganz] action.” (Id. at 6). Ganz has since declined to produce the

22   relevant documents, presumably to avoid further litigation with SM Kids.

23          Google therefore now moves this Court for an order directing Ganz to comply with the

24   subpoena, so that Ganz may be free from any threat of sanctions from SM Kids in duly responding

25   to Google’s document request.

26

     MOVANT’S MOTION TO COMPEL RESPONDENT TO                                                     COOLEY LLP
                                                                                        1700 SEVENTH AVENUE
     COMPLY WITH SUBPOENA                            3                                              SUITE 1900
                                                                                      SEATTLE, WA 98101-1355
                                                                                               +1 206 452 8700
              Case 1:21-mc-00413-LGS Document 1 Filed 03/29/21 Page 7 of 10




                                           LEGAL STANDARD
 1
            Under Federal Rule of Civil Procedure 45, a party may serve a subpoena that commands a
 2
     non-party to, among other things, “produce designated documents . . . in that [party’s] possession,
 3
     custody, or control.” Fed. R. Civ. P. 45(a)(1)(A)(iii). A subpoena recipient is required to produce
 4
     responsive documents in response to that subpoena, Fed. R. Civ. P. 45(e)(1)(A), unless the
 5
     recipient objects to the requests in the subpoena within 14 days, Fed. R. Civ. P. 45(d)(2)(B). Once,
 6
     the recipient objects, the serving party may move the court to compel the recipient’s compliance
 7
     with the subpoena. Id. The movant must move to compel in the district court that serves as the
 8
     compliance court, Fed. R. Civ. P. 45(c)(1), which in this case, is the United States District Court
 9
     for the Western District of Washington.
10
                                               ARGUMENT
11
            Sharing the same scope of discovery as under Rule 26, a Rule 45 subpoena may seek
12
     discovery “regarding any nonprivileged matter that is relevant to any party’s claim or defense and
13
     proportional to the needs of the case.” Teradata Corp. v. SAP SE, No. 20-mc-0074, 2021 WL
14
     462658, at *2 (W.D. Wash. Feb. 8, 2011) (quoting Fed. R. Civ. P. 26(b)(1)). Google's subpoena
15
     is well within the scope of Rule 26(b) because it seeks documents that are relevant to the claims
16
     and defenses in the SM Kids case. In particular, the discovery letter, exhibits, and communications
17
     between Ganz and SM Kids may contain admissions by SM Kids concerning the offerings under
18
     the GOOGLES mark, including the use of the GOOGLES mark itself, revenue derived from the
19
     offerings, the functionality or purpose of the website at www.googles.com, or any other number
20
     of potentially relevant topics, given the overlap between the scope of the litigation in Ganz and
21
     this case.2 To be clear, Google is not seeking settlement communications that are irrelevant, such
22
     as communications between Ganz and SM Kids related to the scheduling of the mediation, or that
23

24   2
       Six months after SM Kids sued Google, Ganz sued SM Kids for breaching a trademark
     coexistence agreement that the two parties had entered into in January of 2001. (Ganz v. SM
25   Kids, LLC, No. 18-cv-01357 (RGA) (D. Del.) (“Ganz”, ECF No. 1 at 1, 4). The dispute between
     the parties focused, in part, on SM Kids’ rights under the GOOGLES mark—the same rights that
26   are at issue in SM Kids’ litigation against Google. (See generally Ganz, ECF No. 1).

     MOVANT’S MOTION TO COMPEL RESPONDENT TO                                                       COOLEY LLP
                                                                                          1700 SEVENTH AVENUE
     COMPLY WITH SUBPOENA                             4                                               SUITE 1900
                                                                                        SEATTLE, WA 98101-1355
                                                                                                 +1 206 452 8700
              Case 1:21-mc-00413-LGS Document 1 Filed 03/29/21 Page 8 of 10




 1   are confidential settlement terms between Ganz and SM Kids.

 2          Nor is this request burdensome on Ganz. Google understands that Ganz has already

 3   collected these documents for production and is only withholding them because of the threat of

 4   litigation from SM Kids. SM Kids claims that these documents are shielded from discovery due

 5   to the protective order in Ganz. Its argument is baseless and inappropriate. The operative

 6   protective order in this case contains a functionally identical definition of “Confidential” material

 7   to the protective order in Ganz, (ECF No. 48 at 2; see supra pages 1-2), and also states that it is

 8   not designed to preclude another court from finding that discovery may be relevant and subject to

 9   disclosure in another case, (Ganz, ECF No 21 at 13). Thus, any confidential information in the

10   settlement communications would be protected by the operative protective order in SM Kids’

11   litigation against Google.

12          The documents Google seeks are also not protected by the Delaware District Court’s

13   mediation order or Federal Rule of Evidence 408. First, the Delaware Court’s mediation order

14   only applied to the “contents of the mediation statements and the mediation conference

15   discussions, including any resolution or settlement[.]” (Ganz, ECF No. 25 at 5). Google is not

16   seeking the parties’ mediation statements or discussions during the mediation. Google is seeking

17   the parties’ communications outside of the mediation. Second, Federal Rule of Evidence 408 only

18   “precludes evidence of an offer to compromise as an admission of, as the case may be, the validity

19   or invalidity of the claim[;] [h]owever, the evidence is allowed for other purposes.” Cen Com Inc.

20   v. Numerez Corp., No. 17-0560, 2018 WL 4184335, at *8 (W.D. Wash. Aug. 31, 2018); see also

21   Teradata Corp., 2021 WL 462658, at *2 (“Information within the scope of discovery need not be

22   admissible in evidence to be discoverable” (quoting Fed. R. Civ. P. 26(b)(1)).

23          Thus, given the relevance of the sought after communications and the fact that Ganz would

24   produce them absent a continuing threat from SM Kids, Google respectfully requests that the Court

25   order Ganz to produce these documents.

26

     MOVANT’S MOTION TO COMPEL RESPONDENT TO                                                        COOLEY LLP
                                                                                           1700 SEVENTH AVENUE
     COMPLY WITH SUBPOENA                             5                                                SUITE 1900
                                                                                         SEATTLE, WA 98101-1355
                                                                                                  +1 206 452 8700
             Case 1:21-mc-00413-LGS Document 1 Filed 03/29/21 Page 9 of 10




                                           CONCLUSION
 1
            For the foregoing reasons, Google respectfully requests that this Court order Ganz to
 2
     produce an unredacted version of the discovery letter at issue, accompanying exhibits, and the
 3
     communications between Ganz and SM Kids, and their respective counsel, responsive to the
 4
     subpoena.
 5
     Dated: March 29, 2021                         /s/ Christopher B. Durbin
 6                                                 Christopher B. Durbin (WSBA #41159)
                                                   COOLEY LLP
 7                                                 1700 Seventh Avenue, Suite 1900
                                                   Seattle, WA 98101-1355
 8                                                 Tel.: (206) 452-8700
                                                   Fax: (206) 452-8800
 9                                                 Email: cdurbin@cooley.com
10                                                 Brendan Hughes (PHV Application
                                                   Forthcoming)
11                                                 COOLEY LLP
                                                   1299 Pennsylvania Avenue NW, Suite 700
12                                                 Washington, D.C. 20004
                                                   Telephone: (202) 842-7800
13                                                 Email: bhughes@cooley.com
14                                                 Charles Low (PHV Application Forthcoming)
                                                   COOLEY LLP
15                                                 55 Hudson Yards
                                                   New York, NY 10001
16                                                 Telephone: (212) 479-6000
                                                   Email: chlow@cooley.com
17

18                                                 Attorneys for Movant GOOGLE LLC
19

20

21

22

23

24

25

26

     MOVANT’S MOTION TO COMPEL RESPONDENT TO                                                  COOLEY LLP
                                                                                     1700 SEVENTH AVENUE
     COMPLY WITH SUBPOENA                          6                                             SUITE 1900
                                                                                   SEATTLE, WA 98101-1355
                                                                                            +1 206 452 8700
             Case 1:21-mc-00413-LGS Document 1 Filed 03/29/21 Page 10 of 10




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on March 29, 2021, I caused a true and correct copy of the foregoing

 3   document to be served via email upon the party addressed below:

 4                                 David A. Perez
                                   PERKINS COIE
 5                                 1201 3rd Ave #4900
                                   Seattle, WA 98101
 6                                 Tel: (206) 359-8000
                                   Fax: (206) 359-9000
 7                                 Email: DPerez@perkinscoie.com
                                   Counsel for Respondent Ganz
 8

 9
     Date: March 29, 2021                              /s/ Charles Low
10                                                     Charles Low
                                                       COOLEY LLP
11                                                     55 Hudson yards
                                                       New York, NY 10001
12                                                     Tel.: (212) 479-6000
                                                       Email: chlow@cooley.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                                COOLEY LLP
     CERTIFICATE OF SERVICE                                                            1700 SEVENTH AVENUE
                                                                                                   SUITE 1900
                                                                                     SEATTLE, WA 98101-1355
                                                                                              +1 206 452 8700
